As filed with the Securities and Exchange Commission on October 15, 2007 File Nos. 33-97598 and 811-09102 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No.38 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.40 x (Check appropriate box or boxes) iShares,® Inc. (Exact Name of Registrant as Specified in Charter) c/o State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)597-2000 The Corporation Trust Company 300 E. Lombard Street Baltimore, MD 21202 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. KEVIN D. SMITH, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BARCLAYS GLOBAL INVESTORS, N.A. 787 SEVENTH AVENUE 1875 K STREET, N.W. 45 FREMONT STREET NEW YORK, N.Y. 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨Immediately upon filing pursuant to paragraph (b) x On November 5, 2007 pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 38 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying until November 5, 2007, the effectiveness of the registration statement for the iShares MSCI BRIC Index Fund and iShares MSCI Chile Index Fund filed in Post-Effective Amendment No. 34 on July 3, 2007, pursuant to paragraph (a) of Rule 485 of the 1933 Act.The effectiveness of the registration statement for these funds was previously delayed pursuant to Post-Effective Amendment No. 36 filed on September 14, 2007, as provided in paragraph (b)(1)(iii) of Rule 485 of the 1933 Act. This Post-Effective Amendment No. 38 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 34. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No.38 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 15th day of October, 2007. By: /s/ Michael Latham Michael Latham President Date: October 15, 2007 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 38 to the Registration Statement has been signed below by the following persons in the capacity and on the dates indicated. By: Lee T. Kranefuss* Director Date: October 15, 2007 John E. Martinez* Director Date: October 15, 2007 George G. C. Parker* Director Date: October 15, 2007 Cecilia H. Herbert* Director Date: October 15, 2007 Charles A. Hurty* Director Date: October 15, 2007 John E. Kerrigan* Director Date: October 15, 2007 Robert H. Silver* Director Date: October 15, 2007 /s/ Michael Latham Michael Latham President Date: October 15, 2007 /s/ Geoffrey D. Flynn Geoffrey D. Flynn Treasurer Date: October15, 2007 *By: /s/ Michael Latham Michael Latham Attorney in fact Date: October 15, 2007 * Power of Attorney, dated April19, 2007, for Robert H. Silver is incorporated herein by reference to PEA. No 33. Power of Attorney, dated August25, 2006, for Lee T. Kranefuss is incorporated herein by reference to PEA No.31. Powers of Attorney, dated February22, 2006, for Cecilia H. Herbert, John E. Kerrigan, John E. Martinez and George G.C. Parker are incorporated herein by reference to PEA No.31. Power of Attorney, dated February25, 2006, for Charles A. Hurty is incorporated herein by reference to PEA No.31.
